02/08/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs June 6, 2017

              HERMAN MCKINLEY v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Shelby County
                     No. 11-04050       Lee V. Coffee, Judge
                     ___________________________________

                           No. W2016-02351-CCA-R3-PC
                       ___________________________________

The Petitioner, Herman McKinley, filed a petition for post-conviction relief, alleging that
his trial counsel was ineffective by failing to preserve his right to allocution at the
sentencing hearing and by failing to ask the trial court to recuse itself because it signed
the Petitioner’s arrest warrant. The post-conviction court denied relief, and the Petitioner
appeals. Upon review, we affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which THOMAS T.
WOODALL, P.J., and ROBERT W. WEDEMEYER, J., joined.

Eric Mogy (on appeal) and James Jones (at hearing), Memphis, Tennessee, for the
Appellant, Herman McKinley.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Counsel;
Amy P. Weirich, District Attorney General; and Alanda Dwyer, Assistant District
Attorney General, for the Appellee, State of Tennessee.

                                        OPINION

                                 I. Factual Background

       The Petitioner was indicted for the first degree premeditated murder of Toby
Gladney; the attempted first degree premeditated murder of Jimmie Williams; the
aggravated assault of Williams; the aggravated assault of Laquita Turner; employing a
firearm during the commission of a dangerous felony; and the unlawful possession of a
handgun by a convicted felon. State v. Herman McKinley, No. W2012-00050-CCA-
CCA-R3-CD, 2013 WL 3193415, at *4 (Tenn. Crim. App. at Jackson, June 20, 2013).
On direct appeal, this court stated that the Petitioner’s
                  multiple convictions in this case arose from two separate,
                  although related, shootings which occurred on September 23,
                  2009, at the Claiborne Holmes Apartments in Memphis.
                  Multiple witnesses testified about the two shootings, and
                  certain discrepancies were noted in the various testimony.
                  However, the general testimony offered, with the exception of
                  the [Petitioner’s], established that the [Petitioner] approached
                  Laquita Turner and Jimmie Williams outside Ms. Turner’s
                  apartment and began an argument because his girlfriend
                  refused to exit the apartment. After leaving the scene, the
                  [Petitioner] returned with a gun and fired one bullet between
                  Ms. Turner and Mr. Williams, although neither party was
                  wounded. The [Petitioner] then left the area again, and police
                  were called to the scene to investigate. After the police left
                  the scene, the [Petitioner] returned and was heard threatening
                  Mr. Williams. He approached the area where Mr. Williams
                  was assisting a neighbor with his automobile and began firing
                  the gun. In the fray, seventeen-year-old Toby Gladney was
                  shot and later died as a result of a gunshot wound to the back.

Id. at *1. The jury convicted the Petitioner of the lesser-included offense of second
degree murder in count one and of the remaining offenses as charged. Id. at *4. The trial
court sentenced the Petitioner to forty years at one hundred percent for second degree
murder; forty years at thirty-five percent for attempted first degree murder; fifteen years
at forty-five percent for each aggravated assault; fifteen years at one hundred percent for
employing a firearm during the commission of a dangerous felony; and six years at forty-
five percent for possession of a handgun by a convicted felon. Id. The trial court ordered
the sentences to be served consecutively, for a total effective sentence of one hundred and
thirty-one years. Id. On direct appeal, this court affirmed the Petitioner’s convictions
and sentences. Id. at *6-11.

        Thereafter, the Petitioner filed a petition and an amended petition for post-
conviction relief, alleging, in pertinent part, that his trial counsel was ineffective by
failing to preserve the Petitioner’s right to allocution at the sentencing hearing and by
failing to ask the trial court to recuse itself because it had signed the Petitioner’s arrest
warrant.1

       At the post-conviction hearing, trial counsel testified that he was appointed to
represent the Petitioner in 2011, approximately one and one-half years prior to trial. Trial

       1
           We will limit our recitation of the facts to those pertinent to the Petitioner’s issues.
                                                       -2-
counsel recalled that the case originally was set in Division X, which had a “very, very
long wait period for trials” but that the trial court in Division VII “was gracious enough
to let us set it in [its] court to get a quick court date.”

       Trial counsel explained that “‘[a]llocution’ is where, at the – like, for instance, at a
sentencing hearing, a defendant can have his say about, I guess, when he should get a
smaller sentence, or he could talk about the facts of the trial if he wants to, and it’s not
under oath.” Trial counsel thought he advised the Petitioner of his right of allocution but
acknowledged he “might have missed that.” Trial counsel conceded that he did not
investigate the circumstances of the Petitioner’s prior convictions. Trial counsel recalled
that the Petitioner testified at trial but that his testimony did not “get[] into his
background or his educational background . . . [or] his work background.”

       Trial counsel acknowledged that he did not investigate which judge signed the
Petitioner’s arrest warrant and that he did not know the judge who presided over the
Petitioner’s trial was the judge who signed the arrest warrant. Trial counsel said that the
Petitioner did not ask trial counsel to have the trial judge disqualified.

       On cross-examination, trial counsel said that his “hard work” and the Petitioner’s
testimony were responsible for the Petitioner’s being convicted of the lesser-included
offense of second degree murder instead of the charged offense of first degree murder.

       Trial counsel said that a presentence report was introduced at the sentencing
hearing. Trial counsel stated that if the Petitioner had wanted to testify at the sentencing
hearing, neither he nor the trial court would have prevented the Petitioner from doing so.

        Trial counsel said that the Petitioner’s trial originally was scheduled to be heard in
Division X, in which trials took approximately one year to be heard. The defense
requested the case be transferred, and the request was granted. Initially, the case was
transferred to Division III, then it was transferred to Division VII, which “had a quicker
trial docket than even III at the time.”

       On redirect examination, trial counsel said that he did not recall whether the trial
court ever invited the Petitioner to speak at the sentencing hearing.

       The Petitioner testified that neither trial counsel nor the trial court advised him of
his right to allocution at the sentencing hearing. The Petitioner maintained that he
learned about allocution only when he did research after his incarceration. The Petitioner
said that if he had been allowed to allocute, he would have informed the trial court that he
was working as a maintenance man at three privately owned McDonald’s restaurants at
the time of the sentencing hearing, that he had obtained a general equivalency diploma
(GED), and that he was enrolled in a pre-engineering program at Southwest Community
                                             -3-
College. The Petitioner said that he “also worked numerous jobs, packing, all kind of
stuff.”

        The Petitioner acknowledged that he had some juvenile adjudications and
explained that he “grew up in the projects,” that he “did a lot of things that I ain’t
supposed to,” and that sometimes he “pled guilty to . . . charges just because I was with
my friend.” The Petitioner said that he had six or seven prior convictions that were used
to enhance his sentences. The Petitioner said that during his sentencing hearing, trial
counsel did not explain to the trial court that most of the prior convictions occurred while
the Petitioner was incarcerated and that the trial court instead believed that the
convictions were the result of his behavior while “on the street.” Specifically, the
Petitioner complained, “[T]he picture was painted as if from ’95, ’96, ’97, ’98, ’99, where
I was constantly getting out of jail, catching charges and coming back to jail, which
wasn’t true.” The Petitioner said that during his allocution, he would have explained that
the “bulk” of his prior convictions occurred while he was incarcerated for a robbery
conviction. He explained that he was tried as an adult when he was sixteen years old and
was not released until March 2001 when he was twenty-three years old. The Petitioner
stated, “I was young, I was smaller . . . , and at that time in the ‘90s, the county jail was
really, really hard.” The Petitioner said that while he was incarcerated, he had to defend
himself because at times “older guys, bigger guys tried to take advantage of [him].”

        The Petitioner said that the judge who presided over his trial was the judge who
signed his arrest warrant. He said that although he was able to get an earlier trial date
after his case was transferred from Division X to Division VII, the transfer “violated [his]
constitutional right for [the trial judge] to sign [his] arrest warrant and preside over [his]
trial, and now [the judge is] doing my Post-Conviction Hearing.”

       The post-conviction court asked the Petitioner if he had filed any pro se motions
while his case was in Division X, including a motion for speedy trial. The Petitioner
acknowledged that he had filed a motion for speedy trial. Regarding allocution, the
Petitioner said that he did not recall the trial court’s asking, “‘Do you have anything to
say or any questions before these judgments are entered?’” The post-conviction court
explained that he did not use the word allocution because the Petitioner might not have
understood that term.

       The Petitioner said that he committed the crimes while in jail “in the ‘90s” because
no cameras were in the jail, no officers were in the pods, and inmates were being raped,
robbed, and killed. The Petitioner said that he was “little” and had to defend himself
from other inmates. The post-conviction court noted, “[Y]ou don’t have to fight because
everybody in jail doesn’t get charged with aggravated assault, they don’t get charged with
arson, they don’t plead guilty to setting fire to the jail.” The Petitioner responded, “If I
didn’t fight, [Judge], I would have got my manhood took. I would have been raped.”
                                            -4-
The post-conviction court explained that “it’s the convictions that are used to enhance
you, not the underlying stats of the conviction[.]” The post-conviction court also
informed the Petitioner that his employment status, GED, and college courses were listed
in the presentence report.

        The post-conviction court stated that it had reviewed the “extensive” notes it took
during the Petitioner’s trial, the relevant portions of the trial transcript, the findings
during trial, and the direct appeal opinion. The court stated that the case had been
transferred from Division X, which “had thirty-five first degree murder cases set for
trial,” to Division VII, which had “maybe fifteen or sixteen cases set for trial,” because
the Petitioner had requested a speedy trial. The court said that it had “no independent
recollection” of signing the Petitioner’s arrest warrant and that it routinely signed a
number of arrest warrants.

        Regarding allocution, the post-conviction court said that it was not required to
examine the facts underlying the Petitioner’s prior convictions and that the Petitioner’s
proposed allocution would not have affected the sentences imposed. The post-conviction
court said that although trial counsel did not remember advising the Petitioner about his
right to allocution, trial counsel testified that he generally advised all of his clients of the
right to allocution. The court also noted that it always asked defendants if they had
“‘anything to say before these judgments are entered.’” Therefore, the court found that
the Petitioner “was given a chance to allocute.”

       The post-conviction court found that trial counsel “did a remarkable job”
representing the Petitioner. The post-conviction court found that the Petitioner had failed
to prove that trial counsel was ineffective and denied the petition. On appeal, the
Petitioner challenges the post-conviction court’s ruling.

                                         II. Analysis

        To be successful in a claim for post-conviction relief, a petitioner must prove the
factual allegations contained in the post-conviction petition by clear and convincing
evidence. See Tenn. Code Ann. § 40-30-110(f). “‘Clear and convincing evidence means
evidence in which there is no serious or substantial doubt about the correctness of the
conclusions drawn from the evidence.’” State v. Holder, 15 S.W.3d 905, 911 (Tenn.
Crim. App. 1999) (quoting Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n.3 (Tenn.
1992)). Issues regarding the credibility of witnesses, the weight and value to be accorded
their testimony, and the factual questions raised by the evidence adduced at trial are to be
resolved by the post-conviction court as the trier of fact. See Henley v. State, 960
S.W.2d 572, 579 (Tenn. 1997). Therefore, the post-conviction court’s findings of fact are
entitled to substantial deference on appeal unless the evidence preponderates against
those findings. See Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001).
                                             -5-
       A claim of ineffective assistance of counsel is a mixed question of law and fact.
See State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). We will review the post-conviction
court’s findings of fact de novo with a presumption that those findings are correct. See
Fields, 40 S.W.3d at 458. However, we will review the post-conviction court’s
conclusions of law purely de novo. Id.

        When a petitioner seeks post-conviction relief on the basis of ineffective
assistance of counsel, “the petitioner bears the burden of proving both that counsel’s
performance was deficient and that the deficiency prejudiced the defense.” Goad v.
State, 938 S.W.2d 363, 369 (Tenn. 1996) (citing Strickland v. Washington, 466 U.S. 668,
687 (1984)). To establish deficient performance, the petitioner must show that counsel’s
performance was below “the range of competence demanded of attorneys in criminal
cases.” Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). To establish prejudice, the
petitioner must show that “there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different. A
reasonable probability is a probability sufficient to undermine confidence in the
outcome.” Strickland, 466 U.S. at 694. Moreover,

                     [b]ecause a petitioner must establish both prongs of the
             test, a failure to prove either deficiency or prejudice provides
             a sufficient basis to deny relief on the ineffective assistance
             claim. Indeed, a court need not address the components in
             any particular order or even address both if the [petitioner]
             makes an insufficient showing of one component.

Goad, 938 S.W.2d at 370 (citing Strickland, 466 U.S. at 697).

       The Petitioner first complains that trial counsel was ineffective by failing to
“preserve [the Petitioner’s] critical right to allocution.” This court has explained that
allocution is “‘[a]n unsworn statement from a convicted defendant to the sentencing
judge or jury in which the defendant can ask for mercy, explain his or her conduct,
apologize for the crime, or say anything else in an effort to lessen the impending
sentence. This statement is not subject to cross-examination.’” State v. Keathly, 145
S.W.3d 123, 125 (Tenn. Crim. App. 2003) (quoting Black’s Law Dictionary, 75 (7th ed.
1999)). In his brief, the Petitioner contends:

                   If the sentencing court had been able to consider a
             statement by [the Petitioner], free from the pressures of cross-
             examination, about [the Petitioner’s] efforts to become a
             productive member of society, it is likely that the court would

                                          -6-
              have considered this information in its structuring of the
              service of [the Petitioner’s] sentences.

        The post-conviction court noted that the information regarding the Petitioner’s
efforts to become a productive member of society, such as his employment, GED, and
enrollment in college courses, was included in the presentence report; accordingly, an
allocution would have been cumulative. Moreover, the post-conviction court accredited
trial counsel’s testimony that he usually informed his clients of the right to make an
allocution and thought he informed the Petitioner that he had the right to make a
statement to the court. The post-conviction court also recalled asking if the Petitioner
had anything to say to the court, which the court explained was equivalent to asking if the
Petitioner wanted to make an allocution. The post-conviction court also noted that it had
considered the Petitioner’s prior convictions in sentencing, that it was not required to
examine the facts underlying the Petitioner’s prior convictions, and that any allocution
regarding the prior convictions would not have made a difference. We agree with the
post-conviction court that the Petitioner is not entitled to post-conviction relief in this
regard.

        Finally, the Petitioner contends that trial counsel was ineffective by failing “to
demand recusal of the trial court.” The Petitioner maintains that because the trial court
signed his arrest warrant, it was constitutionally forbidden from presiding over his trial.
In support of his contention, he cites Hamilton v. State, 403 S.W.2d 302 (Tenn. 1966).
However, Hamilton is distinguishable from the Petitioner’s case. In Hamilton, the
general sessions judge who signed the defendant’s arrest warrant was later elevated to the
criminal court and presided over the defendant’s trial. Id. at 302-03; see also Huffman v.
State, 458 S.W.2d 29, 38 (Tenn. Crim. App. 1970) (explaining that the Hamilton court
“dealt with a constitutional prohibition against a judge presiding over any matters that he
had presided over in an inferior court”). Our supreme court found this to be a violation of
article 6, section 11 of the Tennessee Constitution, which provides:

                     “No Judge of the Supreme or Inferior Courts shall
              preside on the trial of any cause in the event of which he may
              be interested, or where either of the parties shall be connected
              with him by affinity or consanguinity, within such degrees as
              may be prescribed by law, or in which he may have been of
              counsel, or in which he may have presided in any inferior
              Court, except by consent of all the parties.”

Hamilton, 403 S.W.2d at 303 (emphasis added).

      In the Petitioner’s case, the trial court was acting within its purview as the criminal
court when it signed the arrest warrant and was still acting within its purview as the
                                            -7-
criminal court when it presided over the Petitioner’s trial. See Sheddrick Harris v. Randy
Lee, Warden, No. E2016-01573-CCA-R3-HC, 2016 WL 7176984, at *3 (Tenn. Crim.
App. at Knoxville, Dec. 9, 2016) (stating that a criminal court judge acts within his or her
capacity when signing an arrest warrant or a search warrant and that “[n]othing prohibits
a criminal court judge from issuing a search warrant relative to an individual’s property
and later presiding over the individual’s criminal trial”). Therefore, no inferior court was
involved; article 6, section 11 of the Tennessee Constitution was not implicated; and no
constitutional provisions were violated. We conclude that the Appellant is not entitled to
relief on this issue.

                                     III. Conclusion

      In sum, the evidence does not preponderate against the trial court’s findings.
Accordingly, we affirm the judgment of the post-conviction court.


                                          ____________________________________
                                          NORMA MCGEE OGLE, JUDGE




                                           -8-